Plaintiff in error, Gray Noret, was convicted in the county court of Comanche county on a charge of transporting intoxicating liquors, and was sentenced to pay a fine of $100 and be confined for 30 days in the county jail. From which judgment he appealed to this court.
Counsel for plaintiff in error has filed a motion to dismiss the appeal on the ground that a parole has been granted by the Governor and accepted by plaintiff in error.
When a parole is granted and accepted and notice of this fact is brought to the attention of this court pending the appeal, the appeal will be dismissed. Therefore it is considered that the appeal herein be, and the same is hereby dismissed, and the cause remanded to the county court of Comanche county.
ARMSTRONG and MATSON, JJ., concur. *Page 575